Citation Nr: 9906514	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  96-18 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hearing loss.

2.  Entitlement to service connection for a liver disorder as 
secondary to exposure to herbicides.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
from August 17, 1989, 50 percent disabling from August 3, 
1994, and 70 percent disabling from March 24, 1996.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970, with a period of service in the Republic of Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from  RO rating actions of November 1995, which 
found that new and material evidence had not been presented 
to reopen the veteran's claim for service connection for 
hearing loss, and March 1996, which denied the veteran's 
claim for service connection for a liver disorder secondary 
to exposure to herbicides.  The issue of an increased rating 
for PTSD is before the Board on appeal from an October 1992 
RO rating action which granted service connection and a 30 
percent rating for that disorder.   As will be explained 
below, the issue of an increased rating for PTSD has become 
the multi-tier issue properly stated as above.

In the course of his appeal, the veteran has asserted that he 
has vertigo as a residual of his ear condition.  He has also 
claimed that his hearing loss is secondary to his service-
connected tinnitus.  These issues are referred to the RO for 
action deemed appropriate.

A transcript of the veteran's August 1996 RO hearing is on 
file.  

By RO rating action of February 1997, the veteran was granted 
an increased evaluation for PTSD to 50 percent effective 
August 3, 1994, and 70 percent effective March 24, 1996.  A 
total rating based on individual unemployability was also 
established effective March 24, 1996.  

The Board notes that on a July 31, 1996, VA Form 9, a hearing 
was requested before a member of the Board.  While a hearing 
was scheduled for July 1998, the record shows that the 
veteran failed to report. 


REMAND

I.  Duty to assist

Initially, through correspondence with the RO, the Board has 
become aware that there may be an additional temporary file 
available that has not been associated with the veteran's 
claims file.  While a November 1998 report of contact notes 
that unsuccessful attempts were made at the RO to locate this 
file, another record indicates that the temporary file had 
been found and reviewed as recently as August 1998.   In 
light of the verified existence of this file, its apparent 
loss by the RO, and the possibility that it could contain 
evidence pertinent to any or all of the claims on appeal, the 
veteran's case should be remanded for the RO to make another 
attempt at finding the temporary file and having it 
associated with claims file at the Board.   See 38 C.F.R. 
§ 19.9.   In the event that this file cannot be located, the 
veteran should be given the opportunity to resubmit any 
information that was sent to the RO after approximately March 
26, 1997.

The Board also notes that an August 1998 correspondence 
between the Board and the RO indicates that the veteran has 
apparently appointed NCDVA to represent him.  Earlier records 
had shown that private attorney Hugh D. Cox represented the 
veteran.  Under 38 C.F.R. § 20.607, an appropriate 
designation of a new representative will automatically revoke 
any prior designation of representation.  On remand, the RO 
should clarify who will be representing the veteran regarding 
the issues on appeal.  


II.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hearing loss.

The veteran and his representative contend that the veteran 
has submitted new and material evidence, as defined by 
38 C.F.R. § 3.156, that is sufficient to reopen his 
previously denied claim for service connection for hearing 
loss. 

A review of the record reveals that in denying the veteran's 
claim, the RO stated that in order to reopen the claim, the 
veteran would have to submit evidence that was not only 
"new" (not merely cumulative of other evidence on record) 
and "material" (relevant and probative of the issue at 
hand), but also evidence that would present a reasonable 
possibility of changing the outcome of the decision.  See the 
Reasons and Bases section of both the November 1995 denial 
and the June 1996 Supplemental Statement of the Case (SSOC).

Use of this particular standard has been addressed by the US 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In that case, it was 
determined that a third prong to the standard of review 
necessitating that the new and material evidence also present 
a reasonable possibility of changing the outcome goes beyond 
the definition of "material evidence" shown in 38 C.F.R. 
§ 3.156, and in so doing, may impose a higher burden on the 
veteran before a disallowed claim is reopened. 

On review of the decision by the agency of original 
jurisdiction, the Board finds that the RO decided the issue 
regarding new and material evidence under a more stringent 
standard than is permissible under 38 C.F.R. § 3.156 since 
clarification by the decision in Hodge v. West.  As such, the 
Board finds that the issue regarding new and material 
evidence should be remanded to the RO for review under the 
limited definition of "new and material evidence" adopted 
by the VA in 38 C.F.R. § 3.156 (1998).


III.  Entitlement to an increased rating for PTSD, evaluated 
as 30 percent disabling from August 17, 1989, 50 percent 
disabling from August 3, 1994, and 70 percent disabling from 
March 24, 1996.

Regarding the issue of an increased rating for the veteran's 
service-connected PTSD, the Board notes that the RO failed to 
consider the veteran's claim on a multi-tier basis.  A review 
of the record shows that the veteran's claim for service 
connection for PTSD was received on August 17, 1989.  Service 
connection and a 30 percent rating were granted from that 
date by way of an October 1992 RO decision.  Records show 
that the veteran appealed the initial 30 percent rating and 
that a February 1997 RO rating action increased the 
disability rating to 50 percent disabling (effective August 
3, 1997) and to 70 percent disabling (effective March 24, 
1996).   As neither effective date went back to the date of 
the original claim (August 17, 1989), the properly framed 
issue is multi-tiered.  Therefore, this claim must be 
remanded for the RO to determine whether a rating in excess 
of 30 percent was in order for the period from August 17, 
1989 to August 2, 1994; whether a rating in excess of 50 
percent was in order from the period from August 3, 1994 to 
March 23, 1996; and whether a rating in excess of 70 percent 
is in order for the time period beginning March 24, 1996.  

The Board notes that in its review, the RO must rate the 
degree of disability shown to be due to PTSD during each 
period in question according to the law and regulations that 
were in effect during each period in question.  Prior to 
November 7, 1996, PTSD was rated under 38 C.F.R. § 4.132, 
including Diagnostic Code 9411.  As such, the RO must utilize 
the criteria in effect prior to November 7, 1996, when 
evaluating the veteran's disability due to PTSD during each 
of the first two periods designated in this multi-tiered 
issue.   Effective November 7, 1996, however, 38 C.F.R. 
§ 4.132 was redesignated as 38 C.F.R. § 4.130, which includes 
new rating criteria for PTSD, found at Diagnostic Codes 9411 
and 9440.  The Court of Veterans Appeals (Court) has held 
that where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 
1 Vet.App. 308, 313 (1991).  Therefore, regarding the last 
period in the multi-tier analysis (beginning March 24, 1996), 
the RO must review the veteran's PTSD symptomatology under 
both the old and the new criteria, employing that which is 
most favorable to the veteran. 

Additionally, the Court has stated that when the Board 
addresses a question in its decision that was not addressed 
by the RO, the Board must consider whether the veteran has 
been afforded adequate notice and opportunity to submit 
evidence or argument, as authorized by law, so that the Board 
does not prejudice the veteran in its opinion by denying 
those rights.  Bernard v. Brown, 4 Vet.App. 384, 393 (1993).  
Here, the veteran must be afforded opportunity to submit 
evidence and argument in response to the regulations deemed 
most favorable.

For the reasons noted above, the case is hereby REMANDED for 
the following actions:
 
1.  The RO should take all reasonable 
measures to locate, and obtain for the 
file, all pertinent evidence from the 
veteran's temporary file, which was the 
subject of the August 1998 correspondence 
of record.  If this file cannot be 
located, the veteran should be given 
another opportunity to resubmit any 
information sent to the RO after 
approximately March 26, 1997.

2.  The RO should take necessary steps to 
clarify representation regarding his 
claims on appeal.    

3.  The RO should request that the 
veteran provide the RO with information 
regarding any additional evidence of 
current or past treatment for hearing 
loss, a liver disorder secondary to 
exposure to herbicides, or PTSD which 
have not already been made part of the 
record.  The RO should assist him in 
obtaining any such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1998).  All records obtained should be 
associated with the claims folder. 

4.  After the above development has been 
completed, the RO should take 
adjudicatory action on each of the 
veteran's claims.  The claim to reopen 
his previously denied claim for service 
connection for hearing loss should be 
addressed following the provisions of 
38 C.F.R. § 3.156 and the holding in 
Hodge, supra.  The issue of service 
connection for a liver condition as 
secondary to herbicide exposure should 
also be adjudicated, and the issue of 
increased ratings for the veteran's PTSD 
should be decided on a multi-tier basis 
as noted above and in accordance with 
Karnas and Bernard, supra.  

5.  If any benefit sought is denied, a 
supplemental statement of the case should 
be issued.  The SSOC should contain a 
summary of any new evidence relating to 
the issues on appeal as well as a summary 
of the applicable laws and regulations, 
along with an explanation of how such 
laws and regulations affect the RO's 
decision. including amendments to 
38 C.F.R. § 4.132.  The SSOC should also 
contain a discussion of the reasoning 
employed to determine the most favorable 
rating criteria.  The veteran and his 
representative should be given the 
opportunity to respond to the SSOC.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review, if in order.  No action is required 
on the part of the veteran until he receives further notice.  
The purpose of the remand is to procure clarifying data and 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


